UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 ARLENE HARRIS,

               Plaintiff,

                            v.
                                                      Case No. 21-cv-1083 (GMH)
 ALEJANDRO J. MAYORKAS, et
 al.,

              Defendants.


         ORDER DENYING DEFENDANT’S MOTION TO DISMISS AS MOOT

       On April 20, 2021, Plaintiff filed her original Complaint, alleging that Defendants

discriminated against her on the basis of race and gender in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq., as well as retaliation and the creation of a hostile

work environment in violation of the same federal statute. See ECF No. 1 at 7–10. Plaintiff also

claimed age discrimination in violation of 29 U.S.C. § 633a. See id. at 8–9. Defendants moved to

dismiss the Complaint on October 12, 2021. See ECF No. 12. On December 8, 2021—the date

set for Plaintiff’s response to the Defendant’s motion to dismiss—Plaintiff instead filed an

Amended Complaint with the consent of Defendants. See ECF No. 17. A motion to dismiss

directed to a complaint is mooted when a plaintiff files an amended complaint. See, e.g., Gray v.

D.C. Pub. Sch., 688 F. Supp. 2d 1, 6 (D.D.C. 2010) (collecting cases); Nader v. Democratic Nat.

Comm., 590 F. Supp. 2d 164, 167 n.2 (D.D.C. 2008), aff’d, No. 09-7004, 2009 WL 4250599 (D.C.

Cir. Oct. 30, 2009).

       Therefore, Defendant’s motion to dismiss (ECF No. 12) is DENIED AS MOOT without

prejudice to refiling. The parties are ORDERED to meet and confer to propose, on or before
December 16, 2021, a schedule for the Defendant’s response to the Amended Complaint, and a

schedule for briefing any renewed motion to dismiss.

       SO ORDERED.

                                                       G. Michael Digitally    signed by G.
                                                                      Michael Harvey

Date: December 9, 2021                                 Harvey         Date: 2021.12.09
                                                       ____________________________
                                                                      12:31:01 -05'00'
                                                       G. Michael Harvey
                                                       United States Magistrate Judge




                                               2